— In a proceeding pursuant to CPLR article 78 to review a determination to terminate petitioner’s probationary service, the appeal is from so much of a judgment of the Supreme Court, Kings County (Pino, J.), dated April 25, 1983, as dismissed the proceeding.
Judgment affirmed, insofar as appealed from, without costs or disbursements.
After reviewing the record, we find that petitioner’s period of probationary service commenced on February 1, 1979. There was no undue delay by respondents in appointing petitioner to his position, and accordingly, we decline to hold that he was entitled to receive probationary credit prior to his formal appointment by the Board (cf. Ricca v Board of Educ., 47 NY2d 385). Petitioner therefore could not have acquired tenure by estoppel at the time of his dismissal and his employment was subject to termination upon recommendation of the Superintendent (Matter of Pascal v Board of Educ., 100 AD2d 622). Lazer, J. P., Thompson, Weinstein and Eiber, JJ., concur.